DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 06/15/2022. Claims 1-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Wang et al. US 8,566,542) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dornemann US 2016/0371153 (“Dornemann”) in view of Wang et al. US 8,566,542 (“Wang”).
As per independent claim 1, Dornemann teaches A method for performing backup operations (FIG. 3 depicts a method 300. Method 300 is illustratively directed at executing a streaming backup job for a set of VMs in a system 200, para 0313 and FIG. 3), comprising:
identifying a plurality of parameters associated with one or more virtual machines to be backed up (At block 306, a coordinator data agent 242-1 may generate an ordered priority list of the set of VMs to be backed up, e.g., priority list 243, which is based on eligible proxies and VM storage size, para 0316 and FIG. 3);
identifying multiple available backup proxy sessions (FIG. 4 depicts some sub-operations of block 304 of method 300, para 0320. At block 402, a coordinator data agent 242-1 identifies the proxies in system 200 that may be involved in the present backup job, for example, proxy 1, proxy 2, and proxy 3, para 0321 and FIGS. 3-4) in a backup proxy server (Proxy 1 (VM N) and proxy 3 (VM X) reside in VM cluster 202 which is now mapped to the claimed “backup proxy server”. See FIG. 2B of Dornemann where VM cluster 202 comprises VM server 203-1 and VM server 203-2 respectively comprising proxy 1 VM N and proxy 3 VM X, para 0298 and FIG. 2B), wherein the available backup proxy sessions are backup processes in response to backup requests (FIG. 4 depicts some sub-operations of block 304 of method 300, para 0320. At block 402, a coordinator data agent 242-1 identifies the proxies in system 200 that may be involved in the present backup job, for example, proxy 1, proxy 2, and proxy 3, para 0321 and FIGS. 3-4);
assigning each of the available backup proxy sessions in the backup proxy server to a virtual disk of the one or more virtual machines based on the plurality of parameters and a number of the available backup proxy sessions in the backup proxy server (FIG. 5 depicts some sub-operations of block 306 of method 300, para 0327 and FIG. 5. At block 506, the coordinator data agent 242-1, having identified which proxies are eligible to back up a given VM according to tiered access modes, generates an association (e.g., assigning) between the VM and its eligible proxies. See, e.g., Table 1, which shows the highest-tier proxy/proxies associated with each subject VM in an initial round of generating an ordered priority list, para 0330 and FIG. 5. Priority list 243 is generated based on eligible proxies and VM storage size, para 0327 and FIG. 5);
initiating backup operations, wherein each assigned backup proxy session is to back up a corresponding virtual disk to which it is assigned (Referring to FIG. 3, at block 308, coordinator data agent 242-1 attempts to back up the set of VMs using the associated one or more proxies, para 0317 and FIG. 3).
Dornemann discloses all of the claimed limitations from above, but does not explicitly teach “wherein each of the available backup proxy sessions is assigned to the virtual disk of the one or more virtual machines”.
However, in an analogous art in the same field of endeavor, Wang teaches wherein each of the available backup proxy sessions is assigned to the virtual disk of the one or more virtual machines (Storage array management server 112 may create one backup shadow VM 116 for each VM 102 so all the VMs 102 may be backed up at the same time, col 2 lines 44-47 and FIGS. 1-2. Storage array management server 112 then mounts the virtual disks of VMs 102 in snapshot LUN 122 to the corresponding backup shadow VMs 116 and the snapshot LUN 122 to a physical backup proxy server 124, col 2 lines 60-64 and FIGS. 1-2).
Given the teaching of Wang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dornemann with “wherein each of the available backup proxy sessions is assigned to the virtual disk of the one or more virtual machines”. The motivation would be that the method and system provided by the invention reduces impact on an underlying server, col 1 line 6 of Wang. 
As per dependent claim 2, Dornemann in combination with Wang discloses the method of claim 1. Dornemann teaches wherein the plurality of parameters comprises: a number of virtual machines to be backed up (Referring to FIG. 4, at block 404, the coordinator data agent 242-1 may collect job-related information for the backup job. The job-related information may comprise the identities of the VMs to be backed up in the present backup job, para 0322 and FIG. 4);
a number of virtual disks associated with each of the one or more virtual machines to be backed up (Referring to FIG. 4, at block 404, the coordinator data agent 242-1 may collect job-related information for the backup job. The job-related information may comprise, for each VM, the number and identities of the storage devices (e.g., disks) that house the VMs' data stores to be backed up (e.g., 204-1, 204-2, 204-3, 204-4), para 0322 and FIG. 4);
a size associated with each of the virtual disks of the one or more virtual machines (Referring to FIG. 4, at block 404, the coordinator data agent 242-1 may collect job-related information for the backup job. The job-related information may comprise, for each VM, storage capacity of storage units, para 0322 and FIG. 4).
As per dependent claim 3, Dornemann in combination with Wang discloses the method of claim 2. Dornemann teaches wherein assigning each of the available backup proxy sessions to a virtual disk of the one or more virtual machines is in response to determining that the number of backup proxy sessions exceeds the number of virtual machines to be backed up (Referring to FIG. 5, at block 506, coordinator data agent 242-1, having identified which proxies are eligible to back up a given VM according to tiered access modes, generates an association between the VM and its eligible proxies, para 0330 and FIG. 5. Since the proxies that are identified as eligible to back up a given VM, the number of proxies as determined exceeds a number of a single VM).
As per dependent claim 4, Dornemann in combination with Wang discloses the method of claim 3. Dornemann teaches wherein assigning the available backup proxy sessions further comprises: assigning the available backup proxy sessions to one or more disks of a virtual machine of the one or more virtual machines with the largest number of virtual disks (FIG. 5 depicts some sub-operations of block 306 of method 300, para 0327 and FIG. 5. At block 508, the coordinator data agent 242-1 orders the set of VMs in order of increasing number of associated eligible proxies, para 0331 and FIG. 5. At block 510, which is a decision block, coordinator data agent 242-1 may break a tie in the ordering of VMs, para 0332 and FIG. 5. At block 512, coordinator data agent 242-1 calculates a storage-size metric for each of the tied VMs, illustratively based on (i) the number of allocated storage units for the VM (e.g., disks), and (ii) the respective amount of storage space on each unit, para 0333 and FIG. 5. At block 514, coordinator data agent 242-1 may break the tie by ordering VMs with the same number of associated eligible proxies in decreasing order of the respective storage-size metric, e.g., decreasing total amount of storage, para 0334 and FIG. 5).
As per dependent claim 5, Dornemann in combination with Wang discloses the method of claim 3. Dornemann teaches wherein assigning the available backup proxy sessions further comprises: assigning a first portion of the available backup proxy sessions to one or more virtual disks of a first virtual machine of the one or more virtual machines with the largest number of virtual disks; and assigning a second portion of the available backup proxy sessions to one or more virtual disks of a second virtual machine of the one or more virtual machines with a second largest number of virtual disks (FIG. 5 depicts some sub-operations of block 306 of method 300, para 0327 and FIG. 5. At block 508, the coordinator data agent 242-1 orders the set of VMs in order of increasing number of associated eligible proxies, para 0331 and FIG. 5. At block 510, which is a decision block, coordinator data agent 242-1 may break a tie in the ordering of VMs, para 0332 and FIG. 5. At block 512, coordinator data agent 242-1 calculates a storage-size metric for each of the tied VMs, illustratively based on (i) the number of allocated storage units for the VM (e.g., disks), and (ii) the respective amount of storage space on each unit, para 0333 and FIG. 5. At block 514, coordinator data agent 242-1 may break the tie by ordering VMs with the same number of associated eligible proxies in decreasing order of the respective storage-size metric, e.g., decreasing total amount of storage, para 0334 and FIG. 5).
As per dependent claim 6, Dornemann in combination with Wang discloses the method of claim 4. Dornemann teaches wherein the available backup proxy sessions are assigned to the one or more virtual disks in descending order of the size of the one or more virtual disks (FIG. 5 depicts some sub-operations of block 306 of method 300, para 0327 and FIG. 5. At block 508, the coordinator data agent 242-1 orders the set of VMs in order of increasing number of associated eligible proxies, para 0331 and FIG. 5. At block 510, which is a decision block, coordinator data agent 242-1 may break a tie in the ordering of VMs, para 0332 and FIG. 5. At block 512, coordinator data agent 242-1 calculates a storage-size metric for each of the tied VMs, illustratively based on (i) the number of allocated storage units for the VM (e.g., disks), and (ii) the respective amount of storage space on each unit, para 0333 and FIG. 5. At block 514, coordinator data agent 242-1 may break the tie by ordering VMs with the same number of associated eligible proxies in decreasing order of the respective storage-size metric, e.g., decreasing total amount of storage, para 0334 and FIG. 5).
As per dependent claim 7, Dornemann in combination with Wang discloses the method of claim 1. Dornemann teaches further comprising: in response to determining that a backup proxy session has become idle, reassigning the backup proxy session based on the plurality of parameters (Identifying a next available proxy for a backup operation based on data stream utilization at the proxy, such that currently idle or lightly loaded proxies are favored over busier proxies in order to better balance backup processes across proxies, para 0027).
As per claims 8-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-7. Information management system 100 illustrated in FIG. 1 can include a variety of different computing devices, para 0061, each of which comprises processor coupled to memory.
As per independent claim 15, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1 and dependent claim 3. For computer program product on a non-transitory computer readable medium, see para 0372 of Dornemann.
As per other claim limitations, Dornemann teaches receiving a request to backup one or more virtual machines to a backup storage system (A target media agent 144A receives data from a client computing device 102 and creates a backup copy 116A, para 0263).
As per claims 16-18, these claims are respectively rejected based on arguments provided above for similar rejected claims 4-6.
As per dependent claim 19, Dornemann discloses the method of claim 15. Dornemann teaches further comprising: initiating backup operations, wherein each assigned backup proxy sessions backs up a corresponding virtual disk to which it is assigned (Referring to FIG. 3, at block 308, coordinator data agent 242-1 attempts to back up the set of VMs with the associated one or more proxies, para 0317 and FIG. 3).
As per dependent claim 20, Dornemann in combination with Wang discloses the method of claim 19. Although Dornemann teaches the substance of claim 19, but does not explicitly teach “estimated backup time”.
However, Dornemann teaches that a priority list 243 is generated, maintained, and used by the proxy that executes the coordinator data agent. The ordering of the VMs in the priority list is based on a number of considerations, including the number of eligible proxies and the storage size of the VM's data store, para 0309. Since the estimated backup time is directly proportional to the storage size of the VM’s data store, it would have been obvious to a person of ordinary skill in the art to calculate estimated backup time from the storage size of the VM’s data store since the calculation of backup time for a particular disk size is well-known in the relevant art. The Examiner takes Official Notice that the calculation of backup time given a storage size and other parameters is well-known in the relevant art. For example, see Equation (1) and paragraphs [0069]-[0070] of Strasser et al. US 2003/0126247.
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dornemann with “wherein initiating backup operations comprises: calculating an estimated backup time for each of the one or more virtual machines based on the assignment of the backup proxy sessions” and “determining an order in which virtual machines are backed up based on the estimated backup time for each of the one or more virtual machines”. The motivation would be that the method and the system disclosed improves performance, timeliness, scalability, and fault tolerance when backing up virtual machines, para 0020 of Dornemann.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132